Citation Nr: 1530079	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	R. Chisholm. Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from is the appellant in the instant appeal.  He had active service from March 1970 to November 1973.  The Veteran died in November 2011.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  In June 2015, the Appellant submitted a Motion to Advance on the Docket.  In July 2015, the Board granted the Appellant's motion.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran incurred his ultimately fatal multiple myeloma secondary to his herbicide exposure while performing his duties as an Air Force firefighter at Takhli Royal Thai Air Force Base (RTAFB) between September 1972 and March 1973.  She contends that the Veteran worked on or near the air base's perimeter.  

The Veteran's Air Force service personnel records indicate that he served as a fire protection specialist, driver, and crew chief at Takhli RTAFB from September 1972 to March 1973.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include the Takhli RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

Action has not been undertaken to determine whether the Veteran's military duties place him on or near the perimeter of Takhli RTAFB.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) and any other appropriate entity and request for verification of the Veteran's alleged proximity to the perimeter of Takhli RTAFB during the performance of his military duties between September 1972 and March 1973.  

2.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



	(CONTINUED ON NEXT PAGE)



Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

